Case held, decision *1046reserved and matter remitted to Niagara County Court for further proceedings in accordance with the following Memorandum: The People candidly concede that, because the record does not establish whether defendant was present at a Sandoval conference, the case must be remitted to Niagara County Court for a reconstruction hearing to expand the record and to determine whether defendant was present (see, People v Michalek, 82 NY2d 906; People v James, 207 AD2d 1028; People v Mitchell, 189 AD2d 337). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Sodomy, 1st Degree.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.